DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 6,992,270). 
Lee shows the hot plate claimed including a body (310) having a heater (340), a plurality of first holes (312) passing through the body, a plurality of proximity pins (320) formed on the body having a plurality of second holes (322) formed therein wherein each of the plurality of holes is connected to respective one of the plurality of second holes, a vacuum is created inside the first and second holes via a vacuum device(370) connected to the plurality of the first and the second holes as illustrated in Figure 12. 
With respect to claims 2 and 3, Lee shows the proximity pins with the second holes that are overlapped with the first holes wherein the proximity pins not having the second holes are not located on the first holes, i.e., there are no other proximity pins other than the proximity pins (320) shown in Figure 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,992,270) in view of Nakamura (JP 2004 282047) and Jung et al (US 2018/0286710).  
Lee shows the hot plate claimed except for the proximity pins that are made of the same material as the body. 
Nakamura shows it is known to provide a body (2) having a plurality of proximity pins (11, 17) that is made of the same material as the body and is integrally formed thereon. Also, see para [0079].
Jung shows it is known to provide a body (100) having a plurality of proximity pins (150) that is made of the same material as the body and in integrally formed thereon. Also, see para [0046].
In view of Nakamura and Jung, it would have been obvious to one of ordinary skill in the art to adapt Lee with the proximity pins that are made of the same material as the body that is integrally formed thereon so that the heat from the heating element is evenly and/or effectively distributed for heating a substrate supported on the body via the proximity pins as known in the art. 
With respect to claim 7, Nakamura shows a method of providing the body (2) and the proximity pins that made of a first material including the first hole and the second hole that are integrally formed by single/machining process (para 0079), and Jung also shows the body having the proximity pins wherein the first holes are formed in the body and the second holes formed through the pins. And, it would have been obvious to one of ordinary skill in the art to adapt Lee with the proximity pins having the second hold integrally formed with the first holes of the body by a single process, which can include various known methods including machining, milling, ablation to one of ordinary skill in the art, as an alternatively arrangement that supports a wafer/substrate on the body for heating the substrate while using vacuum to securely fix the wafer substrate thereon.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,992,270) in view of Yotsuya et al (JP 2004 253795).  
Lee shows the hot plate claimed except for the proximity pins that are made of a different material from the body wherein the pins are fixed to grooves formed in the body. .
Yotsuya shows it is known to provide a hot plate with a plurality of proximity pins shown by the elements (17; see Figure 16) which are made of different material from a hot plate body (2) wherein the pins are fixed to grooves formed in the body by press-fitting the elements therein. Also, see para 0073-0075.  
In view of Yotsuya, it would have been obvious to one of ordinary skill in the art to adapt Lee with the proximity pins that are made of different materials that can alternatively provide a low thermal conductivity that would minimize heat affects by the pins wherein such pins can also be alternatively provided in a groove of the body to be fixed therein so that the pins can be securely placed thereon while allows the pins to be replaceable or interchangeable when damaged or as desired by the user. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,992,270) in view of Eum et al (US 2016/0035601). 
Lee shows the heating apparatus claimed including a heating unit but does not show a cooling unit and a transfer robot which transfer a substrate from the heating unit to the cooling unit so that the operation rate of the heating apparatus is reduced. 
Eum shows a heating apparatus including a heating unit (550), a cooling unit (570), and a transfer arm/robot (530) that can transfer a substrate from the heating unit to the cooling unit. 
In view of Eum, it would have been obvious to one of ordinary skill in the art to adapt Lee with a cooling unit and a transfer robot/arm which can transfer a substrate from the heating unit to the cooling unit so that the heating or baking process of the substrate can be more efficiently performed by reducing the operation rate of the heating apparatus.     
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/30/2022 have been considered but are moot because of a new ground of rejection is applied in the current rejection including the Lee and Jung references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761